Citation Nr: 0001923	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-10 404A
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
evaluated as 40 percent disabling. 

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1972, 
from July 1972 to September 1973, and from October 1976 to 
January 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the rating for lumbosacral strain from 10 percent to 
20 percent.  In December 1998 the evaluation of lumbosacral 
strain was increased to 40 percent.

A hearing was held on October 6, 1999, in Washington, D.C., 
before the member of the Board rendering the determination in 
this claim.  

On preliminary review of the claims folder it is noted that 
in May 1997 the veteran submitted a claim for temporary total 
rating based on January 1995 surgery and convalescence 
related to his service-connected back disability.  He also 
submitted a claim for service connection for hepatitis C in 
February 1999.  Additionally, he has raised informal claims 
for service connection to include service connection for neck 
disability claimed as secondary to his service-connected back 
disability at his personal hearing in September 1998, and 
service connection for lupus and carpal tunnel syndrome also 
claimed as secondary to his back disability at his personal 
hearing before the Board.  Inasmuch as those issues have not 
been adjudicated by the agency of original jurisdiction and 
are not "inextricably intertwined" with the issues 
currently on appeal, they will not be addressed herein, but 
are referred to the RO for appropriate action.  


REMAND

On preliminary review of the record it is noted that the 
October 1998 VA orthopedic examination report is not in 
accordance with the directives of the U. S. Court of Appeals 
for Veterans Claims (Court) that a VA rating examination must 
adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination. DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The October 1998 VA examiner recorded that the 
veteran had decreased range of motion in the back, and that 
he refused to bend over, claiming it was too painful.  The 
examiner's comment is somewhat ambiguous and does not clearly 
reflect to what extent it was found that restricted movement 
of the veteran's back was the result of pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40 (1999).  In view of the 
foregoing, further medical clarification is warranted.  
Additionally it is noted that the veteran's medical file was 
not available for the examiner's review in October 1998.  
VA's obligation to assist the veteran in the development of 
evidence pertinent to his well-grounded increased rating 
claim includes the conduct of a thorough and contemporaneous 
examination, which takes into account the records of prior 
medical treatment.  See Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  Accordingly, an additional VA orthopedic 
examination is warranted to ensure a fully informed 
determination regarding the veteran's appeal.  

Finally, when the veteran testified at his personal hearing 
at the RO in September 1998 he reported that he had been 
hospitalized at a VA facility for psychiatric treatment in 
April 1989.  Available records reflect that the veteran was 
admitted to a psychiatry unit at that time, but do not 
reflect the treatment received by the veteran.  Although the 
RO did request medical records from the facility identified 
by the veteran, the Brooklyn VA Medical Center (VAMC), only 
records dated from September 1996 to September 1998 were 
requested.  In this regard the Court has held that VA 
adjudicators are charged with constructive notice of 
documents generated by VA. Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA is charged with such notice even if the documents 
have not been made part of the record in a claim for 
benefits.  Therefore, on remand, the RO should obtain records 
of the veteran's April 1989 psychiatric treatment from the 
Brooklyn VAMC.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the VAMC at 
Brooklyn, New York, and request copies of 
all medical records related to the 
veteran's psychiatric treatment beginning 
in April 1989, for association with the 
claims folder.

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the nature and extent of 
disability from lumbosacral strain.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies, and all clinical findings 
clearly set forth in the examination 
report.  Additionally the examiner should 
provide the following opinions based upon 
the medical evidence of record.  The 
examiner should indicate to what extent 
the limitation of motion of the veteran's 
back is the result of pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant.  The 
examiner also should be asked to provide 
an opinion as to whether the veteran's 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  In addition the examiner 
should provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In the 
event that any opinion requested is not 
medically feasible the examiner should so 
state and explain the basis of that 
determination.  

3.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

4.  Following the completion all above 
requested actions the RO should review 
the veteran's claim for increased ratings 
for his low back disability on the basis 
of all evidence of record, and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran he and his representative should 
be provided a supplemental statement of 
the case and an appropriate period to 
respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

